1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                    ***

6
      UNITED STATES OF AMERICA,
7
                           Plaintiff,
8                                                       2:18-cr-00252-JCM-VCF
      vs.                                               ORDER
9     NICHOLAS GARROTT,
10                         Defendant.

11

12          Before the court is Defendant Nicholas Garrott’s Motion to Suppress Any and All Evidence
13   Obtained by Warrantless Search of the Black Cadillac Bearing License Number KHD9643 (ECF NO. 43).
14          Accordingly,
15          IT IS HEREBY ORDERED that an evidentiary hearing on the Defendant Nicholas Garrott’s
16   Motion to Suppress Any and All Evidence Obtained by Warrantless Search of the Black Cadillac Bearing
17   License Number KHD9643 (ECF NO. 43) is scheduled for 1:00 PM, February 11, 2019, in Courtroom
18   3D.
19

20          DATED this 25th day of January, 2019.
                                                              _________________________
21
                                                              CAM FERENBACH
22
                                                              UNITED STATES MAGISTRATE JUDGE

23

24

25
